Judgment modified on the law by reducing the recovery to the sum of SI,245.36, and as so modified affirmed, without costs of this appeal to either party. Memorandum : One hundred and nine dollars of the reduction is because of the stipulation on the record, and twenty-four dollars and three cents of the reduction is because of the calculation of interest from the 25th day of April, 1936, instead of from the 1st day of January, 1936. As we read the policy a proof of claim was in any event necessary and interest could not begin to run on the claim until thirty days thereafter. The claim itself as presented did not demand interest from the date of the accident. All concur. (The judgment is for plaintiff in an action under a transportation insurance policy.) Present —- Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.